DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application, filed 01/29/2019 is a national stage entry of PCT/FR2017/051852, International Filing Date: 07/06/2017, which claims foreign priority to 16305985.0, filed 07/28/2016,
claims foreign priority to 1656479, filed 07/06/2016, and claims foreign priority to 16305984.3, filed 07/28/2016.
Information Disclosure Statement
The Examiner has considered the references provided in the 3/6/2019 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Drawings Objections - Withdrawn
The drawings objection set forth in the 3/17/21 Restriction Requirement is withdrawn based upon provision of acceptable drawings. 

Election/Restrictions
Applicant’s election without traverse of “Species 1, a composition comprising stable liquid fibrinogen having specified properties, such as obtained in Example 2, including indicating all excipients are present in the composition, and all properties of the elected composition that are applicable to the claims”  in the reply filed on 5/17/21 is acknowledged.
Applicant in that reply also stated, “It is believed that at least claims 23-38, 42 and 43 are readable on the elected species.”
Given that Example 2 teaches stability of a composition of liquid fibrinogen obtained according to the method illustrated in Example 1, “formulated at least with arginine 100 mM and citrate 8.5 mM at pH 7.0,” and provides stability data that appears applied to many claims, and that Example 1 purified 

Status of Claims
	Claims 1-22 are cancelled.
Claims 23-43 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More substantively, the rejection of 23 is made due to the lack of clarity regarding “stable fibrinogen,” the primary component stated to be comprised in the claimed composition.
The following are alternatives to what “stable” means per the specification, paragraph numbering according to the corresponding PGPUB 2019/0209659 (emphases added):
[0043] The term "stable" corresponds to the physical and/or chemical stability of the composition comprising the fibrinogen. The term "physical stability" refers to the reduction or the absence of the formation of insoluble or soluble aggregates of the dimer, oligomer or polymer forms of the fibrinogen, and to the reduction or absence of the formation of precipitate, as well as to the reduction or the absence of any structural denaturation of the molecule. A stability test can be carried out in different conditions of temperature, humidity, and light. Preferably, in the framework of this invention, the stability test can last at least 1 week, preferably at least 1 month, preferably at least 2 months, preferably at least 3 months, preferably at least 4 months, preferably at least 5 months, more preferably at least 6 months. Typically, the measurement of the stability parameters, such as defined hereinafter, take place [0046] before the stability testing of a composition comprising fibrinogen; this is then referred to as initial rate; and [0047] during or after said stability test, with the understanding that said stability test can last at least 1 week, preferably at least 1 month, preferably at least 2 months, preferably at least 3 months, preferably at least 4 months, preferably at least 5 months, more preferably at least 6 months. [0048] The stability of a composition comprising fibrinogen can be evaluated via a visual inspection using in particular a European pharmacopeia inspection machine (opalescence, formation of particles), by measuring the turbidity using a spectrophotometer that measures the absorbance or optical density at 400 nm, making it possible to measure the particles in solution with sizes between about 1 nm and 1 .mu.m. [0049] In an embodiment, the stability of the composition comprising fibrinogen is defined by the measurement of the rate of the monomers retained during the stability test using the High Pressure Size Exclusion Chromatography (HPSEC) or Dynamic Light Scattering (DLS) method. These methods are well known to those skilled in the art. [0050] A fibrinogen composition is advantageously considered to be stable if the quantity of fibrinogen monomers retained during stability testing is higher than 50%, preferably higher than 60%, preferably higher than 70%, preferably higher than 80%, preferably higher than 90%, preferably higher than 95% of the initial rate of fibrinogen monomers. [0051] More preferably, the quantity of fibrinogen monomers retained during the stability test is higher than 70% of the initial rate of fibrinogen monomers. [0052] The term "initial rate of fibrinogen monomers" means the rate of monomers observed before stability testing. Typically, the quantity of fibrinogen monomers is measured before stability testing and during or after said stability test. [0053] Alternatively, a fibrinogen composition is considered to be stable if the variation in the quantity of fibrinogen monomers during the stability test is lower than 20%, preferably lower than 10%, preferably lower than 5%, preferably lower than 1%. [0054] In another embodiment, the stability of the composition comprising fibrinogen is defined by the measurement of the rate of fibrinogen polymers formed during stability testing by using HPSEC. Fibrinogen polymers are polymers comprising at least 2 alpha polypeptide chains, 2 beta polypeptide chains and 2 gamma polypeptide chains of fibrinogen. This term also includes fibrinogen trimers. [0055] A fibrinogen composition is advantageously considered to be stable if the quantity of fibrinogen polymers formed during stability testing is lower than 50%, preferably lower than 40%, preferably lower than 30%, preferably lower than 20%, preferably lower than 10% in relation to the initial rate of fibrinogen polymers. Typically, the initial rate of fibrinogen polymers corresponds to all of the polymer forms (trimers and more) of the fibrinogen before stability testing. [0056] More preferably, the quantity of fibrinogen polymers formed during stability testing is lower than 30%. Typically, the quantity of fibrinogen polymers is measured before stability testing and during or after said stability test. Alternatively, a fibrinogen composition is considered to be stable if the variation in the quantity of fibrinogen polymers during the stability test is lower than 20%, preferably lower than 10%, preferably lower than 5%, preferably lower than 1%. [0058] In another embodiment, the stability of the composition comprising fibrinogen is evaluated by measuring the coagulable activity of the fibrinogen with respect to the antigen measurement of the fibrinogen (also called specific activity). Particularly advantageously, the stable fibrinogen composition has a coagulable fibrinogen/fibrinogen antigen ratio higher than 0.5; preferably higher than 0.6; higher than 0.7; higher than 0.8; higher than 0.9; even more preferably equal to about 1.0. Even more advantageously, a fibrinogen composition is considered to be stable if the ratio of its coagulable activity to its antigen activity at the end of the test is higher than at least 60%, preferably at least 70%, 80%, 90%, 95%, 98% or 99% of the initial value of this ratio (its value before the stability test).

(see also specification at page 10 lines 20-32)

It is apparent from the specification paragraphs above that there are envisioned many approaches and metrics regarding stability, and one of ordinary skill in the art could not reasonably understand, given these alternatives, what is within the metes and bounds of claim 1’s composition. Regarding the wherein clause reciting a ratio of coagulable fibrinogen to fibrinogen antigen, it is unclear whether this is the only criteria for the composition being “stable” – at least because the time period for stability is not set forth, or only one of multiple criteria for the composition being stable, or is an additional limitation unrelated to the stability of the fibrinogen of the claim 23 composition.
Claims 24-43 also are rejected on this basis as no such dependent claim overcomes this basis.
Claims 24-30 recite additional aspects of stability testing and/or composition components or ratios of components, but each such claim does not sufficiently address what is meant by “stable” in claim 23 to overcome such rejection.
Further regarding claim 24, additionally it is unclear what are the parameters and/or criteria for stating that the “composition is stable for at least 3 months at 4°C.” As set forth above, there are multiple parameters for establishing stability.
Further regarding claim 25, there is neither a time limit nor temperature nor other stability testing conditions, only a stated retention of fibrinogen monomers, so it is unclear what are the metes and bounds of such claim since the fibrinogen monomers could be measured at 1 week, 1 month, 6 months, at the same or different temperature and light oxygen conditions, each resulting in different conclusions are to what liquid composition is within or outside the metes and bounds of claim 25.

Also for claims 25 and 26, it is unclear if what is intended is “initial rate” or “initial ratio”.
Claim 26 recites the limitation "stability testing” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Also for claim 27, it is unclear whether retained refers to comparison to initial levels of alpha, beta and gamma chains, nor whether these chains refer to the fibrinogen of claim 23.
In this regard, claim 27 recites the limitations "alpha chains" in line 2, “beta chains” in line 4, and “gamma chains” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the stability test” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32, depending directly from claim 23, recites “said pharmaceutically acceptable excipients” however claim 23 does not recite these. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 33, it is unclear what is meant by “constituted of” in line 1 – whether this is an open term so additional components may be present, or only these components, in liquid form (so water is present) are in the composition. If the latter is intended, it is unclear how this differs from the composition of claim 32. If “constituted of” is intended to list all components of the composition, it is unclear how this can be in liquid form without listing a solvent such as water. 
Applicant is advised that should claim 32 be found allowable, claim 33, unless distinguished by amendment or clarification, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The use of “devoid of’ in claims 34 as applied to the composition being devoid of isoleucine and/or glycine is unclear because it is unclear whether this refers to free amino acids or these amino acids as may be found in fibrinogen.

[0338] It is understood that "fibrinogen composition devoid of proteases and/or of activators of fibrinolysis" means that the fibrinogen composition has been subjected to one or several steps that allow for the elimination of the proteases such as thrombin, prothrombin, plasmin, plasminogen in such a way that the residual quantity of proteases and/or of activators of fibrinolysis is: 
[0339] very highly reduced in comparison with the pre-purified Fibrinogen solution before the step of chromatography, and/or 
[0340] zero, and/or 
[0341] lower than the detection thresholds of the methods that are commonly used by those skilled in the art.
This set forth alternative limitations to assess what devoid means, and is further unclear given that detection thresholds of commonly used methods may differ and change over time. This also applies to the use of “devoid” in claim 35 regarding albumin and claim 36 regarding metal ions, in that one skilled in the art given the above paragraphs 338-341 albeit regarding other components cannot reasonably ascertain what low levels of albumin or metal ions meets the claimed limitation reciting “devoid of.”
Claim 36 also is unclear regarding the phrase “in particular calcium” because it is unclear how this further limits what is claimed. For example, it is unclear whether a slightly higher concentration of magnesium or sodium can be present, versus a lower level of calcium, and still fall within the metes and bounds of the claim. That is, can metal ions other than calcium be present or detectable but calcium cannot?
Claim 40 also is unclear because “using ligands type moiety derived from llama antibody” does not make sense.  If Applicant means “using ligands derived from llama antibody” and this is supported in the application as filed, amendment to such would overcome this basis of rejection.
Claim 42, the composition “according to claim 23 for use in therapy” is rejected because the claim lacks a structural limitation that can distinguish the claim from either the prior art or the limitations of claim(s) from which it depends.  Also, it appears that this claim attempts to claim a process without setting forth any steps involved in the process, see MPEP 2173.05(q).
Similarly, claim 43 is rejected because the claim lacks a structural limitation that can distinguish the claim from either the prior art or the limitations of claim(s) from which it depends. There is no indication in the claim as to what structure or arrangement of elements makes the composition “suitable for being administered intravenously.”  Also, it appears that this claim attempts to claim a process without setting forth any steps involved in the process, see MPEP 2173.05(q).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 42 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of these claims fails to further limit claim 23, and claim 43 fails to further limit claim 42, because no structure or arrangement of elements is/are recited that distinguish the claimed subject matter from the claim or claims from which each depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-28, 37, 38, 42 and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product composition without significantly more. 
Regarding steps of the analysis:
	Step 1: Claim 23 is directed to a composition of matter comprising stable fibrinogen that has the claim requirement that the composition “has a coagulable fibrinogen / fibrinogen antigen ratio  higher than 0.5”. 

	More particularly the markedly different analysis for Step 2A Prong 1 as applied to claim 23 is:
	A. Selecting the appropriate counterpart: This is blood in a living human subject, which is a composition in liquid form that comprise stable fibrinogen based upon the varying criteria for stability and the fact that fibrinogen in such blood is known to have a stability of 3 to 5 days, per above.
	B. Identifying Appropriate Characteristics For Analysis: The only criterion in claim 23 other than the noted “stable” descriptor, addressed above, for the fibrinogen and the composition is the stated ratio for the composition, that it has a coagulable fibrinogen / fibrinogen antigen ratio  higher than 0.5. The fibrinogen in blood in a living human subject meets this ratio based upon its ability to coagulate in a normal range of coagulation.
	C. Evaluating Characteristics To Determine Whether They Are "Markedly Different": Because the only criteria other than the term “stable”, addressed above, is the noted ratio, and blood achieves this, there is no change in any characteristic, and the claimed fibrinogen (and the composition comprising it as claimed) lacks markedly different characteristics.
	Step 2A Prong 2: there are no additional elements that integrate the judicial exception into a practical application because claim 23 does not require additional elements.
	Step 2B: Claims 23 does not recite additional elements that amount to significantly more than the judicial exception. This again goes to the failure of the claims to clearly differentiate any time and other conditions from what is found in the natural product blood that comprises fibrinogen that retains its properties over a period of days.

Regarding claim 25, given that no time period is claimed for the stability determination, the limitations of this claim are met by blood in a human as set forth for claim 23. 
The same applies to the limitations of claims 26-28 and also for claims 37, 38, 42 and 43, these claims not adding additional elements to natural blood. 
Overall, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because in view of the broad interpretation of what is stable, this not being defined in any time frame, human or other blood that retains fibrinogen for a period of time meets the stable requirement.
	
	Accordingly, based on the above, claims 23-28, 37, 38, 42 and 43 are rejected under this section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-31, 34-39, 41, 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2015/136217, Bataille et al., published 9/17/2015 (Bataille, English machine translation provided).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not 
Of particular relevance in the instant specification is the following, “In an advantageous embodiment of the invention, the composition according to the invention may be obtained according to the method described by the Applicant in application EP1739093 or in application WO2015/136217” (para. 88 of corresponding PGPUB 20190209659).
Claim 39 is directed to a composition comprising fibrinogen according to claim 23, “able to be obtained by the method comprising a step of purification by affinity chromatography, at least one step of biological security, and a step of formulation in liquid form.  The step of biological security is interpreted broadly to include any process that reduces the chances of contamination or infection, as well as any step that protects or guards from the loss or dissemination of protected information. The steps are interpreted to be performed in any sequence.
Regarding claim 39, Bataille teaches multi-step affinity chromatography, meeting claim 39’s first step, sterilizing filtration using 0.45 um and 0.2 um porosity filters, meeting claim 39’s second step (this is additionally met by S/D (solvent/detergent) processing to inactivate enveloped viruses), and a step of formulation of each resulting purified component in liquid form that includes adding the pharmaceutically acceptable excipients mannitol and glycine, Example 1, pages 20-24. One product of such process is fibrinogen, see pages 3-8 which also summarize the process steps.
Additionally, Bataille teaches the starting material is a cryosupernatant, page 20, consistent with Applicant’s starting material.
Because the same process would produce a fibrinogen composition having the same properties, including percentage and amounts or ratios of respective components, Bataille’s process thus produces fibrinogen having the same properties as claimed, that is, a “stable fibrinogen,” in a liquid form composition,  Bataille thus anticipates claim 39, and also anticipates claims 23-31 and 34-38. 
Regarding claim 34, Bataille’s formulation is devoid, as that term is understood to refer to lack of an addition of, the free amino acid isoleucine.

Bataille’s Example 1 also anticipates claim 41, directed to a composition comprising fibrinogen according to claim 23, “able to be obtained according to the method comprising” purification of a plasma or of a cryosupernatant fraction of blood plasma by separation by affinity gel chromatography, recovery of the purified absorbed fraction comprising fibrinogen, and adding pharmaceutically acceptable excipients. This claim is interpreted to mean that any process that includes these steps, the recovery step interpreted to follow the purification step, will result in the composition properties set forth in claim 23.
The basis of this anticipation rejection is the same as for claim 39, in that Bataille Example 1 teaches all such steps, including teaching recovering the purified absorbed fraction comprising fibrinogen following the affinity gel chromatography purification step of a plasma or cryosupernatant fraction of blood plasma.
Bataille also anticipates claim 42, directed to the composition of claim 23 (anticipated as above) for use in therapy, because Bataille, page 1, first paragraph under Context of the invention, teaches that “Fibrinogen is most often prescribed for the treatment of complications associated with constitutional or severe fibrinogen and hemorrhagic syndromes or risks of bleeding associated with hypofibrinogenemia,” these clearly being therapeutic uses of fibrinogen compositions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. 	Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/136217, Bataille et al., published 9/17/2015 (Bataille, English machine translation provided), as applied to claims 39 and 23 above, further in view of US 2014/0328822, Kim et al., published 11/6/14 (Kim).
Bataille is applied as above to claims 39 and 23.
Claim 32 is interpreted to be directed to the composition of claim 23 in which the only pharmaceutically acceptable excipients present in the composition are arginine and citrate. 
Bataille does not teach its fibrinogen compositions, resulting from the process meeting claim 39’s steps, to comprise or consist only of arginine and citrate.
Kim teaches the following regarding its fibrinogen solutions (emphasis added), “Amino acid or the amino acid derivative capable of being added for ultra filtration of the lowly concentrated fibrinogen solution is not particularly limited, but preferably may be at least one selected from a group consisting of glycine, isoleucine, sodium L-glutamate, and L-arginine hydrochloride, and the salts capable of being This amino acid or amino acid derivative, and the salt prevent spontaneous clotting due to high concentration of fibrin during concentrating fibrin solution or during storing the highly concentrated fibrin solution after preparation, thereby serving to increase solubility and stability of the highly concentrated fibrinogen solution.”
Thus Kim teaches a short list of amino acids or their derivatives, including L-arginine hydrochloride (HCl), and an even shorter list of salts, sodium chloride or sodium citrate, and specifically teaches that these in combination both prevent spontaneous clotting of fibrin during concentrating, and serve to increase solubility and stability of its highly concentrated fibrinogen solution.  Given these teachings including those directed to increasing solubility and stability of a liquid fibrinogen solution, and the consequent knowledge in the art that these combinations offer a desired result, it would have been obvious to optimize and arrive at combinations of those listed amino acids and their derivatives with either sodium chloride or sodium citrate, for a fibrinogen liquid composition, to arrive at the claimed combination of fibrinogen with arginine and citrate as claimed in claim 32.  This is simply combining two sources of knowledge in the art regarding liquid fibrinogen solution stability, and routine optimization from the short lists of alternatives of Kim.
Accordingly, claim 32 would have been obvious.
Based on the same reasoning, claim 33, for this rejection interpreted to be directed to the composition of claim 23 in which the only major components present in the composition are fibrinogen, arginine and citrate, other than water and salt minerals associated with these major components, also would have been obvious.
There would have been a reasonable expectation of success of obtaining a stable fibrinogen liquid composition based on the specific teachings of Kim regarding the effect of the combination of arginine and citrate as set forth above.

2. 	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015/136217, Bataille et al., published 9/17/2015 (Bataille, English machine translation provided), as applied to claims 39, 23 and 42 above, further in view of RiaSTAP US Package Insert, 11 pages, January 2009 (Ria).

Claim 43 depends from claim 42, which depends from claim 23, and is directed to the composition for use according to claim 42, wherein “said composition is suitable for being administered intravenously.”
Bataille teaches that “Fibrinogen is most often prescribed for the treatment of complications associated with constitutional or severe fibrinogen and hemorrhagic syndromes or risks of bleeding associated with hypofibrinogenemia,” page 1, but does not specifically teach that its or other fibrinogen compositions are suitable for being administered intravenously.
Ria, first page, emphatically in bold teaches its human fibrinogen concentrate is for intravenous use only.
Accordingly, it would have been obvious to intravenously administer and/or modify, as needed so as to make suitable for intravenous administration, Bataille’s fibrinogen compositions made by its method, because Ria clearly teaches that this is the standard route of administering a commercially available similar product.
Accordingly, claim 43 would have been obvious.

3.	Claims 23-39, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328822, Kim et al., published 11/6/14 (Kim).
The product by process claim 39 is first considered for reasons made apparent below.
Claim 39 is directed to a composition comprising fibrinogen according to claim 23, “able to be obtained by the method comprising a step of purification by affinity chromatography, at least one step of biological security, and a step of formulation in liquid form.  The step of biological security is interpreted broadly to include any process that reduces the chances of contamination or infection, as well as any step that protects or guards from the loss or dissemination of protected information. The steps are interpreted to be performed in any sequence.
Kim teaches the use of affinity chromatography, para. 22, teaches ultra filtration, para. 23, and also teaches a heat treating process, para 39, either of the latter meeting the step of biological security as 
Thus, Kim’s overall teachings include all steps in the method portion of claim 39, rendering this claim obvious.
Kim does not explicitly teach claim 23’s composition’s “wherein said composition has a coagulable fibrinogen / fibrinogen antigen ratio higher than 0.5.”
However, because Applicant has claimed the composition of claim 23 to be able to be obtained by the method steps of claim 39, and because a product made by the same method must have the same properties, the teachings of Kim which teaches these steps make obvious the claim 23 limitation. The Examiner further notes that claim 23 sets no time limit on when the ratio of coagulable fibrinogen / fibrinogen antigen is measured.
Accordingly, claim 23 would have been obvious.
Kim also makes obvious claims 24-31 and 35, 37 and 38 because these, as best understood and interpreted in view of the indefiniteness rejections above, are merely properties of the stable fibrinogen in liquid form that can be made by the method of claim 39, the steps of which Kim makes obvious. So one practicing such obvious step of fibrinogen purification would obtain a composition having these properties of stability and/or ratios of components when measured of some increment of time as applicable. 
More particularly:
Claims 37 and 38 are directed to product by process negative limitations – that the composition of claim 23 “not having been subjected to any prior step of freeze-drying, desiccation, dehydration or drying”, and “not having been subjected to any prior step of reconstitution of a lyophilisate,” respectively. Kim does not teach these steps, so these negative limitation steps are met by Kim not having taught them, so claims 37 and 38 are rejected as obvious.
Claims 24-28 also are rejected based on the rejection of claim 39, because absent evidence to the contrary each of these claims’ limitations are met by Kim having conducted the same steps of claim 39.
Similarly, but particularly in view of the ultrafiltration of Kim, and additionally/alternatively the heat treatment, claims 29 and 30 would have been obvious.

Thus Kim teaches a short list of amino acids or their derivatives, including L-arginine hydrochloride (HCl), and an even shorter list of salts, sodium chloride or sodium citrate, and specifically teaches that these in combination both prevent spontaneous clotting of fibrin during concentrating, and serve to increase solubility and stability of its highly concentrated fibrinogen solution.  Given these teachings including those directed to increasing solubility and stability of a liquid fibrinogen solution, and the consequent knowledge that these combinations offer a desired result, it would have been obvious to optimize and arrive at combinations of those listed amino acids and their derivatives with either sodium chloride or sodium citrate, for a fibrinogen liquid composition, to arrive at the claimed combination of fibrinogen with arginine and citrate as claimed in claim 32.  This is simply routine optimization starting with the short lists of alternatives of Kim.
Accordingly, claim 32 would have been obvious, as would claim 31 from which it depends, this claim depending from claim 23 and only requiring the composition of claim 23 to further comprise pharmaceutically acceptable excipients, which Kim clearly teaches as above.
Based on the same reasoning applied to claim 32, claim 33, which for this rejection is interpreted to be directed to the composition of claim 23 in which the only major components present in the composition are fibrinogen, arginine and citrate, other than water and salt minerals associated with these major components, also would have been obvious.
Claim 34 also would have been obvious because while Kim includes isoleucine and glycine in its list of amino acids or amino acid derivatives, see above, only at least one is required, and given that other 
Also particularly in view of the ultrafiltration of Kim, claim 35 – the composition being devoid of albumin, and claim 36, the composition being devoid of metal ions, would have been obvious. Regarding the latter, and the recited statement above pertaining to the presence of sodium chloride or sodium citrate, and given the lack of clarity of what is meant by devoid, for this rejection devoid is interpreted to mean very highly reduced in comparison with the pre-purified Fibrinogen solution before the step of chromatography, and the resultant compositions of Kim are stated to meet this given the higher sodium content of plasma starting material (serum sodium 135-145 mEq/L vs. 10-30 mM sodium citrate per Kim para. 25).
Kim also makes obvious claim 41, directed to a composition comprising fibrinogen according to claim 23, “able to be obtained according to the method comprising” purification of a plasma or of a cryosupernatant fraction of blood plasma by separation by affinity gel chromatography, recovery of the purified absorbed fraction comprising fibrinogen, and adding pharmaceutically acceptable excipients. This claim is interpreted to mean that any process that includes these steps, the recovery step interpreted to follow the purification step, will result in the composition properties set forth in claim 23.
The basis of this obviousness rejection is the same as for claim 39, in that Kim teaches all such steps, including the recovery following the purification.
Kim also makes obvious claim 42, directed to the composition of claim 23 for use in therapy, because Kim, paras. 4-12, teaches the use of a fibrinogen solution as part of the clearly therapeutic use in making a fibrin sealant, particularly a healing therapeutic use, e.g., healing a wound, for its compositions, para. 5.

4. 	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328822, Kim et al., published 11/6/14 (Kim), as applied to claim 39 above, further in view of Thermo Scientific CaptureSelect Protein Affinity Resins Pub. No. 4486257 Rev. C, 29 July 2015 (Thermo), as evidenced by .
Kim is applied as above to claim 39.
Claim 40 depends from claim 39 and further specifies that that affinity chromatography using ligands derived from llama antibody or aptamers.
Kim does not teach that the ligands of its affinity chromatography column used to purify fibrinogen are derived from llama antibody.
However, Thermo teaches that by the 7/29/2015 publication date of its Rev. C document it had developed a CaptureSelect Protein Affinity Resin designed to capture fibrinogen, first page, left column. Thermo however does not teach that the ligand responsible for affinity to fibrinogen is derived from llama antibody.
Demters, however, teaches that CaptureSelect ligands are developed/derived from camelids, and include developing from llama antibody, see page 3 para above Fig. 1. Demters also teaches the advantages of using the single domain VHH obtained in such way, same page top para, providing a motivation to modify and improve the process of Kim by using such ligands in the affinity chromatography column. Given that this was a commercially available product, there would have been a reasonable expectation of success in making such substitution.
Accordingly, claim 40 would have been obvious.

5. 	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0328822, Kim et al., published 11/6/14 (Kim), as applied to claims 39, 23 and 42 above, further in view of US 2005/0080009, Metzner et al., published 4/14/2005 (Metzner).
Kim is applied as above to claims 39, 23 and 42. 
Claim 43 depends from claim 42, which depends from claim 23, and is directed to the composition for use according to claim 42, wherein “said composition is suitable for being administered intravenously.”

Metzner also teaches purifying fibrinogen, teaches storing it in the liquid state, paras. 21, 49, and Metzner’s teachings clearly describe two alternative uses (emphases added):
[0050] The invention further relates to the use of the fibrinogen formulation of the invention. Possible applications are known to the skilled worker, and the fibrinogen formulation of the invention can be employed for all known uses of fibrinogen. The fibrinogen formulation of the invention is generally suitable for the therapy of fibrinogen deficiency states. These deficiency states may occur for example in cases of major wounds and after severe hemorrhages, in cases of large-area burns, pathological activation of hemostasis (consumption coagulopathy, also called DIC (disseminated intravascular coagulation)), through medicaments or severe liver disorders (e.g. when synthesis is impaired due to liver parenchymal damage). Besides the described acquired hypofibrinogenemias (reduced fibrinogen in the blood) and afibrinogenemias (lack or greatly reduced fibrinogen in the blood) there are also rare cases of an inherited afibrinogenemia or hypofibrinogenemia which may be caused by absent or reduced fibrinogen synthesis in the liver. [0051] In cases of hypofibrinogenamia and afibrinogenemia, the fibrinogen formulation of the invention is preferably injected intravenously into the patient in order to compensate corresponding fibrinogen deficiency states. Dosages are based on the level of deficiency occurring. [0052] Fibrinogen has great importance in fibrin therapy as important component of so-called fibrin sealants. A fibrin sealant simulates the last step of coagulation through the formation of crosslinked fibrin on combination of fibrinogen with thrombin in the presence of calcium and FXIII.

Given that Metzner teaches that its fibrinogen compositions, which can be stored in the liquid state and then employed for all known uses, including sealants, this also taught in Kim, and for hypofibrinogenamia and afibrinogenemia deficiency states by intravenous injection, one skilled in the art would similarly appreciate that the purified liquid form fibrinogen compositions made by the method of Kim would likewise be suitable for intravenous injection to treat what Metzner clearly teaches is one of the two major uses for fibrinogen compositions, to treat hypofibrinogenamia and afibrinogenemia deficiency states by administering such compositions by intravenous injection.
The rationale is applying a well-known and recognized use for the same class of product made by an alternative purification process.
Accordingly, claim 42 would have been obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658